I would first like to congratulate Ambassador Tijjani Muhammad-Bande of Nigeria on his commendable election as President of the General Assembly at its seventy-fourth session. I also congratulate the members of his Office and wish his entire team success in fulfilling their important mission. I would also like to pay tribute to Secretary-General Antonio Guterres for his tireless efforts to support our Organization and strengthen its role in finding solutions to problems that threaten peace, security and prosperity in the world.
The theme of the current session, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, has been well chosen at a particularly difficult time for multilateralism, when humankind has engaged itself with unprecedented momentum towards the achievement of the 2030 Agenda for Sustainable Development. That theme encompasses the achievement of the Sustainable Development Goals, the implementation of the Addis Ababa Action Agenda on Financing for Development and the achievement of the objectives set out in the Paris Agreement on Climate Change.
Inequality and feelings of exclusion are at the root of the main threats to peace, stability and harmonious development. They fuel the uncontrolled migration flows of entire peoples in search of a better future. In both northern and southern countries, they have amplified xenophobic reflexes, the rise of populism and the radicalization of those that get left behind.
The tragic recent events in South Africa are the worst illustration of that. Such movements of popular frustration, which in some regions even go on to fuel terrorism, hold political debate hostage and prevent us from providing concerted responses to the problems that affect us all. I would like to tell the General Assembly that no country in the world can face those challenges alone. Unity, solidarity, tolerance and international cooperation are essential values, as reflected by our founding Members in the Charter of the United Nations.
More than ever, economic and social development and the well-being of the peoples of the world are fundamental and inalienable rights. As leaders, we have an obligation to work hard to guarantee those rights. For decades, our Organization has been striving to adapt to the new realities of our constantly changing world.
In order to be better able to meet the challenges of development in a globalized world in a sustainable way, we call for a comprehensive reform of the United Nations system, in particular the Security Council and the agencies of the United Nations. The Security Council reform process must be brought to completion and take into account the common African position, as set out in the Ezulwini Consensus and the Sirte Declaration.
It is not fair for Africa to remain the only region in the world without permanent representation on the Security Council, while most of the world’s demographic, social and environmental challenges are intrinsically linked to our continent. We want a fair and equitable configuration of the Security Council that is more representative of the diversity of the world’s peoples and is accountable for its actions.
Despite the high-level commitments that we have made to creating the world we want by 2030, nearly 1 billion people in the world are still living in hunger, malnutrition and extreme poverty, while 118 million people in extreme poverty will be exposed to drought, floods and heat in Africa by 2030. We cannot accept the mere suggestion of the possible failure to meet the 2030 commitments, especially after the very mixed outcome of the Millennium Development Goals, particularly in Africa.
The eradication of poverty and hunger is urgent. The Democratic Republic of Congo can be part of the solution, with its 80 million hectares of arable land and abundant water resources, capable of feeding more than 2 billion people.
The challenge of access to quality education for all, the second element of this session’s theme, is of particular concern to us because the development experience in the decades since our independence has strengthened our conviction that there is no wealth but human beings. That is why since 2011, we had already embraced the key principle of the 2030 Agenda for Sustainable Development to leave no one behind through our commitment, well known to my compatriots, to put the people first. As a result, the main social priorities of my tenure are the following.
The first priority is to make primary education free as part of public education, as required by my country’s Constitution. That commitment has been effective throughout the country since the beginning of this month. In one year, it will increase the share of education expenditure from 8 per cent to nearly 20 per cent of the State budget, that is, a level close to the standards recommended by UNESCO.
The second priority is to promote a better match between education and employment through an ambitious vocational and technical training approach, developed and implemented in partnership with the private sector.
The third priority is to advance the work on universal health coverage. We therefore hope that by the end of next year, more than 8 million more Congolese will have access to an effective health coverage system.
In addition, the Democratic Republic of the Congo has just set out its national digital plan, whose implementation will have an impact on all sectors of public life. Moreover, the digitization of the economy will enable the country to make rapid progress in the fight against corruption and various economic crimes.
As our democracies have become particularly demanding and impatient, we must find innovative ways to implement our ambitions. I have therefore initiated an extensive emergency community development programme, which will serve as a driver to accelerate the reduction in socioeconomic and spatial inequalities within cities and territories. It will be a special multisectoral and integrated programme, which I personally will lead with a view to making up for some of the country’s delayed progress in achieving the Sustainable Development Goals. The programme will be supported structurally and financially by all our partners and assisted by the United Nations Development Programme. It seeks to increase people’s access to basic social services, in particular by promoting rural micro-hydroelectric power plants, for which more than 700 sites have already been identified. The programme also seeks to develop human capital and to improve land connectivity through rural roads.
The socioeconomic development of humankind by 2030 must be sustainable or it will not be. In that regard, the fate of us all, rich or poor, is more closely linked than ever. With its natural resources and demographic strength, Africa has become key to that sustainability.
In such an Africa, nature has made my country the custodian of 47 per cent of the continent’s forests, placing in it a major responsibility in addressing the challenges of our planet’s survival.
I have already had to reiterate this on several occasions: it is vital and urgent to make available to our continent new sources of energy and new modes of production that are compatible with protecting the environment and affirming our inalienable right to development.
We are firmly committed to protecting our forests. However, the preservation of our natural heritage must not be at the expense of our development.
It is incomprehensible that the forests of the Congo Basin, which are the best preserved in the world, receive only 1 per cent of the available funding. It is essential that the entire international financial architecture, including the International Monetary Fund in its catalytic role in development financing, further integrate environmental considerations into its analysis of the macroeconomic criteria and challenges associated with its interventions in the different countries.
For our part, aware of the major role of the Democratic Republic of the Congo in that regard, our Government has relaunched dialogue with its main partners on environmental issues, in particular those within the Central Africa World Heritage Forest Initiative. In response to the Secretary-General’s appeal, our Government has committed, through me, to increasing the level of its commitments under its nationally determined contribution and to continuing close cooperation among the countries of the subregion in order to speak with a single voice on all major issues related to forest conservation.
My Government has made the production of clean and renewable energy its foremost/top economic priorities for the five-year term.
Through aggressive investments and an attractive policy of protecting those investments, we can go from less than 10 per cent electrification at present to 60 per cent in the next 10 years, significantly reducing the consumption of firewood. Also, as part of the realization of our input energy mix, in order to strengthen the fight against deforestation, my Government encourages the development of domestic gas use in urban, peri-urban and rural areas.
In the long term, we want to be the place on the planet where the electric kilowatt hour will be the cheapest thanks to harnessing/exploiting our capacity of more than 100,000 megawatts in hydroelectricity.
We are willing to further regulate logging and expand national reserves and parks to increase our biomass and protect our biodiversity. On the other hand, that can be achieved only with the effective implementation of an environmentally responsible industrialization strategy that focuses on production and consumption centres and generating jobs for our youth. Our population, with an average age of 17.5 years, is only slightly older than young Greta Thunberg, and they share some of her concerns and interests. But how will our young people engage in the same struggle when they have neither water nor light?
I have also decided to gradually transition my country out of an outdated agricultural system that has low productivity and is destroying our forest heritage. To that end, we will promote agroforestry that maximizes our comparative advantage for certain crops, with a focus on savannah areas. I intend to make the environmental issue a pervasive and cross-cutting concern in all our development policies, strategies, programmes and projects.
As I address the world from this rostrum for the first time, I must recall the special relationship between the Organization and my country. Above all, the relationship evokes in me a sense of gratitude. Indeed, the Democratic Republic of Congo has often been at the centre of the Organization’s concerns owing to the many crises it has experienced since its independence.
From the tragic death of Secretary-General Dag Hammarskjold and the many peacekeepers killed in action to the recent heinous assassination of United Nations experts Zaida Catalan and Michael Sharp, the United Nations, more than any other international organization, has itself experienced the realities faced by millions of my compatriots. The United Nations and its various agencies have also deployed significant financial resources to support the Democratic Republic of the Congo. I would therefore like to reiterate to the United Nations the gratitude of the Congolese people, who will never forget its support.
Nonetheless, I cannot help but regret that the history of my country is so painfully linked to the United Nations, which has deployed a peace mission there for 24 of the 59 years of our independence. Why, despite that long presence, have most hopes for peace and development been dashed? Beyond internal choices and responsibilities, my country and Africa cannot be seen in isolation from the rest of the world and the interests of others.
What would the Democratic Republic of the Congo’s trajectory have been without the assassination of Patrice Emery Lumumba? What would have become of my country if it had been allowed to continue its peaceful post-Cold War democratic apprenticeship without being derailed by a war from without? I need not go so far back in time — every day we experience clashes of interests that explain, more often than not, the ongoing fragility of the Democratic Republic of Congo.
The greatest challenge facing my country today is how to ensure peace, security and stability. Since our inauguration, convinced of the absolute necessity for peace, we have unreservedly committed to achieving that goal, taking into account its full regional and international dimension. With that in mind, last July at the thirty-ninth summit of the Southern African Development Community, held in Dar es Salaam, I proposed the creation of a regional coalition, modelled on the United Nations Global Counter-Terrorism Strategy, to eradicate the scourge of insecurity created by armed groups of internal and external origin.
In the east of my country, with the support of the United Nations Organization Stabilization Mission in the Democratic Republic of the Congo (MONUSCO), our security forces are fighting back on a daily basis, determined to eradicate the negative forces that are spreading death and desolation among our population. Some of those rebel movements, including the Allied Democratic Forces, conduct terrorist activities that are consistent with their allegiance to Da’esh, thereby posing a new threat to both my country and the subregion.
As if conflict and instability were not enough, for the past year the eastern Central African Republic has been suffering from an outbreak of the Ebola virus. Owing to the seriousness of the situation, last May I set up a technical unit under my supervision, composed of internationally renowned experts and led by my compatriot, Professor Jean-Jacques Muyembe-Tamfum, who identified the Ebola virus and whose research led to the discovery of mAb 114, a molecule used to treat that disease.
The new response strategy is beginning to have an impact, particularly in the city of Goma, which is now immune to the virus. Although much has been done, the epidemic has not yet been eradicated. In addition to the Ebola vaccine, the strategy will be bolstered by the introduction of five new approved drugs that will help to completely eliminate the scourge.
I would like to take this opportunity to acknowledge the outpouring of solidarity from our bilateral and multilateral partners, including the World Health Organization, the African Union, UNICEF, the World Food Programme, MONUSCO and many others. With particular regard to MONUSCO, at the present pivotal time for its future in the Democratic Republic of the Congo, which has been marked by the conduct of a strategic review, I would like first of all to reiterate the gratitude of the Congolese people to the contributing countries for the human and material sacrifices they have made for my country to date.
I note a convergence of views with the Secretary-General on the urgent need to readjust the configuration of MONUSCO to the changing situation on the ground by focusing more on the operational response capabilities of United Nations forces alongside the Forces armees de la Republique Democratique du Congo. In other words, the Democratic Republic of the Congo still needs MONUSCO, but a streamlined, well-equipped, robust MONUSCO, with an appropriate mandate, like the Rapid Intervention Brigade that once helped rout the Mouvement du 23 mars.
Like other developing countries, the Democratic Republic of Congo wishes to advance. We are convinced that, given its geostrategic position at the crossroads of the economic groupings of Central, South and East Africa, the Democratic Republic of the Congo should opt for African integration as an engine of development and a vector of peace among nations.
That is why we have supported the project for an African continental free trade area, even as we are aware that it will be implemented in stages. That process will inevitably require the streamlining and dismantling of customs barriers. It is with that in mind that the Democratic Republic of the Congo intends to accelerate the implementation of an infrastructure development programme for its immense area of 2,345,000 square kilometres in order to link the country from east to west and north to south, facilitate the movement of goods and people and unlock the agricultural potential of our provinces.
The Democratic Republic of the Congo today holds about 70 per cent of the world’s reserves of strategic metals, which are essential to achieving the energy and digital transition that humankind needs. Rather than using those natural mineral reserves as a source of monopolistic income, my country intends to open itself up to the world by allowing the regulated exploitation of its subsoil in exchange for support for industrialization and the production of batteries and higher value-added components. While the world has a thirst for cobalt, coltan and lithium, we in the Democratic Republic of the Congo have a need for industrial jobs, training and development.
My country also has 53 per cent of Africa’s freshwater reserves. The sustainable management of that potential will one day help to quench the thirst of one quarter of the planet’s inhabitants.
We are currently experiencing a profound crisis of the international liberal order. Rule by force serves only to engender frustration and violence, as illustrated by the recent attacks on oil installations in Saudi Arabia, raising fears of a conflagration in the vicinity of the Strait of Hormuz that would paralyse the world economy. We have a duty to denounce any form of violent reaction to political problems that could be resolved through dialogue and consultation.
Are we ready to define a new world order in which Africa and the Democratic Republic of the Congo play a role bestowed on us by the changes that have taken place? I believe that a new path is possible — undoubtedly a very difficult, complex and demanding path that will require us to think outside the box.
My country, the Democratic Republic of the Congo — which recently held democratic and peaceful elections for the third time — has been fortunate enough to experience a peaceful and democratic transfer of power for the first time in its history, despite many outside observers painting a rather gloomy and pessimistic picture of the outcome of those elections. That historic victory is above all one of the Congolese people, whose heavy sacrifices in recent years have been rewarded by the successful holding of elections under high-risk circumstances.
I wish to take this opportunity to thank the international community, in particular the Southern African Development Community countries, as well as Kenya, Egypt and the United States, which did not hesitate to encourage the giant step taken by my country in the process of building a State governed by the rule of law. Since my inauguration as President, I have been working to consolidate democratic progress by guaranteeing all rights and freedoms. No one is harassed for their opinions. The Democratic Republic of the Congo no longer has prisoners of conscience. None of our people feel the need to emigrate in order to save their lives or safeguard their security because of their individual political convictions or associations.
As far as gender mainstreaming is concerned, although we have yet to achieve full gender parity, I am pleased to say that progress has been made in that area across all sectors in the Democratic Republic of the Congo. By increasing the rate of participation of women from 6 per cent to 18 per cent, the current Government has achieved the highest level of female participation in my country’s history. I have committed to making the issue of gender one of my political priorities.
At the regional level, I have engaged in intense diplomatic activities with a view to reaffirming my country’s continued commitment to ensuring good-neighbourly relations and peaceful coexistence, with full respect for the territorial integrity and sovereignty of other nations. In that regard, we African leaders must endow our continent with a voice of consensus and harmony, based on policies that are truly African.
Allow me to express my deep concern about what is happening in the Mediterranean Sea, where many people who are seeking to emigrate are dying every day in inhumane conditions. The waves of refugees and the shocking images we have seen over the past few years on the coast of Europe should challenge our consciences as leaders. More than 500,000 migrants have tried to reach Europe via the Mediterranean since the beginning of 2015, and more than 5,000 of them have died during the crossing.
The seriousness of that disaster requires that we find urgent and effective solutions. The Global Compact for Safe, Orderly and Regular Migration, adopted in Marrakech in 2018, is our response to the migration crisis. We have a duty to draw up ambitious national initiatives as soon as possible with a view to implementing that agreement, but our best weapon is to strive for development, equity and stability around the world.
I issue a call from this rostrum for the full lifting of sanctions that have been affecting the Republic of Zimbabwe since 2002. Those sanctions are no longer justifiable at a time when that country has started a new chapter in its history and shown itself to be open to cooperating with the rest of the world. Upholding those sanctions is unfair — it hampers the country’s attractiveness to foreign investment and affects not only Zimbabwe but also the entire region.
The absolute top priority of my work is to offer a perspective of dignity to our population, promote job creation — especially for young people — and combat insecurity and exclusion. The General Assembly, which wishes to reduce inequalities and build a more inclusive world, can be the advocate for those who have been left out. The challenge ahead of us is enormous, but what makes us human is our ability to find solutions — even those that seem most improbable — when necessary.
